OPINION OF THE COURT
Con. G. Cholakis, J.
The plaintiff’s action is brought to recover damages allegedly arising out of the issuance of a credit report by the defendant, Central Credit Bureau, which contained an item relating to plaintiff’s outstanding obligation to Beneficial Finance Corp. It is the plaintiff’s position that the report was incorrect in that it did not contain the notation that this obligation had been discharged by the plaintiff’s bankruptcy. The matter is before the court upon the motion of the defendant credit bureau for an order of dismissal upon the ground that the action is barred by the Statute of Limitations and, alternatively, for summary judgment.
The summary judgment motion of the movant is granted. The cause of action alleged in the complaint arises from the Fair Credit Reporting Act (US Code, tit 15, § 1681 et seq.). This act imposes liability for the failure to make appropriate corrections in credit records upon request of consumers and also for the failure to follow appropriate procedures. Here, it is demonstrated that the movant, upon request, promptly reinvestigated and made the additional note that the debt had been discharged. Further, its prior report was then corrected. The statute (US Code, tit 15, § 168li) requires no more.
*629The Federal Trade Commission (FTC) is the agency charged with the obligation of administering and enforcing the subject statute. The court has been furnished with an opinion letter issued by the FTC (FTC Fair Credit Reporting Manual, PE 252, opn letter No. 152), which must be given considerable weight by this court. In this opinion, the FTC states that while the consumer has the right to request that a discharge in bankruptcy be added to the credit report, the fact that the debt was not paid is still information which has a bearing on credit worthiness and this fact may properly be reported.
The granting of summary judgment renders unnecessary any treatment of the movant’s other arguments made with respect to the Statute of Limitations.